 

Exhibit 10.1

 

KIBUSH CAPITAL CORP.

(A Nevada Corporation)

 

UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS

OF

KIBUSH CAPITAL CORP.

 

We do hereby certify that at a meeting of the Board of Directors of Kibush
Capital Corp., a Nevada corporation, the following resolution, upon motions
made, seconded and carried, was duly adopted and is now in full force and
effect:

 

WHEREAS, the Board of Directors of the Corporation deem it in the best interests
of the Corporation to extend the S1 which went effective October 25th 2019, for
a further period of 12 months, ending April 30th 2021.

 

NOW, THEREFORE, BE IT RESOLVED, that the Corporation is hereby authorized to
extend the period without any further action or confirmation by the Corporation;

 

The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of the State of Nevada, as transcribed by us from the minutes; and that the same
have not in any way been modified, repealed or rescinded and are in full force
and effect.

 

IN WITNESS WHEREOF, We have hereunto set our hands as Members of the Board of
Directors of the Corporation as of April 15, 2020.

 



  [ex10-1_001.jpg]   Warren Sheppard, Director

 

 

 

 